United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-2143
                                  ___________

John Harvey,                         *
                                     *
           Appellant,                *
                                     * Appeal from the United States
       v.                            * District Court for the Eastern
                                     * District of Missouri.
Philip Lomason; Gregory Harvey,      *
                                     *         [UNPUBLISHED]
           Appellees.                *
                                ___________

                         Submitted: December 6, 2002

                              Filed: December 11, 2002
                                   ___________

Before WOLLMAN, MORRIS SHEPPARD ARNOLD, and MELLOY, Circuit
      Judges.
                        ___________

PER CURIAM.

      John Harvey appeals the district court’s1 order granting defendants’ motions
to dismiss. Having carefully reviewed the record, we conclude dismissal of
Mr. Harvey’s federal constitutional claims was proper for the reasons explained by



      1
       The Honorable Lewis M. Blanton, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
the district court. Accordingly, we affirm the district court’s order, but modify the
dismissal of any state law claims to be without prejudice. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-